This appeal taken by Rafael Arce in the name of Salva-dora Sierra Hernández, from a decision of the Reigstrar of Property of Caguas, refusing to record the record of proceedings to obtain possessory title, has been duly considered.
In view of the fact that in the proceedings aforesaid the fiscal not having been heard, and the witnesses not having shown by documentary evidence that they were residents and property owners of the municipality of Barranquitas, where the property is situated, and these matters being essential in proceedings of this character, the decision of the Registrar of Property of Caguas is hereby affirmed, and it is ordered that the record thereof be returned together with .a certified copy of this decision for the information of the parties in interest and other proper purposes.

Affirmed.

Chief Justice Quiñones and Justices Hernández, Pigueras, MacLeary and Wolf concurred.